Case: 21-30691     Document: 00516423899         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 8, 2022
                                  No. 21-30691                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Orentha James Pea,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-294-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Orentha James Pea was sentenced to 120 months of imprisonment
   after being convicted of possession of a firearm by a convicted felon, in
   violation of 18 U.S.C. § 922(g)(1). On appeal, he contends that the district
   court erred in denying his motion to suppress evidence seized from his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30691       Document: 00516423899            Page: 2      Date Filed: 08/08/2022




                                       No. 21-30691


   estranged wife’s residence. Specifically, he claims that the district court
   clearly erred in determining that he lacked standing and that his estranged
   wife was unable to consent to the search of the residence after he refused to
   allow the police entry.
          When reviewing the denial of a motion to suppress, we review the
   district court’s legal conclusions de novo and its factual determinations for
   clear error. United States v. Tello, 924 F.3d 782, 786 (5th Cir. 2019). There
   is no clear error if a factual finding is plausible in light of the record as a whole.
   United States v. Perales, 886 F.3d 542, 545 (5th Cir. 2018). “‘[W]e may
   consider all of the evidence presented at trial, not just that presented before
   the ruling on the suppression motion, in the light most favorable to the
   prevailing party.’” United States v. Onyeri, 996 F.3d 274, 278 (5th Cir. 2021)
   (quoting United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007)).
   Moreover, the district court’s decision may be affirmed for any reason that is
   supported by the record. United States v. Escamilla, 852 F.3d 474, 480 (5th
   Cir. 2017).
          Regardless of whether Pea was a guest who had standing to challenge
   the search of his estranged wife’s residence, the search was not improper
   because it was conducted with his wife’s consent. While a co-occupant
   generally has the authority to consent to a search, “a physically present
   inhabitant’s express refusal of consent to a police search is dispositive . . .
   regardless of the consent of a fellow occupant.” Georgia v. Randolph, 547
   U.S. 103, 122-23 (2006). However, this exception is limited and “applies
   only when the objector is standing in the door saying ‘stay out’ when officers
   propose to make a consent search.” Fernandez v. California, 571 U.S. 292,
   306 (2014). Because Pea objected to the search of his wife’s residence after
   he was arrested and placed in a police cruiser, he was not physically present
   at the residence and was unable to override his estranged wife’s consent. See
   Randolph, 547 U.S. 122-23.



                                             2
Case: 21-30691   Document: 00516423899         Page: 3   Date Filed: 08/08/2022




                                No. 21-30691


         Accordingly, the judgment of the district is AFFIRMED.




                                     3